Webb, Judge.
This is an appeal from an order of commitment in the Juvenile Court of Cobb County resulting from a charge of criminal attempt to commit robbery. The sole enumeration of error is that the court erred in overruling the motion for directed verdict of acquittal.
"[I]n reviewing the overruling of a motion for *271directed verdict of acquittal we will utilize the standard used in reviewing the overruling of a motion for new trial on the ground that the verdict is contrary to the evidence; i.e., the 'any evidence’ test.” Bethay v. State, 235 Ga. 371, 375 (219 SE2d 743) (1975).
Submitted September 6, 1977
Decided September 19, 1977.
Dupree & Staples, Barry Staples, for appellant.
James F. Morris, Solicitor, for appellee.
The evidence was sufficient to support the finding of delinquency and the commitment to the Division of Children & Youth, and accordingly the judgment is affirmed.

Judgment affirmed.


Deen, P. J., and Birdsong, J., concur.